DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas E. Watson (Reg. No. 42,243) on 02/08/2021.

The application has been amended as follows: 

non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
identifying a group of network node devices and communication devices operating within a boundary located adjacent to an external system, wherein the external system and the group of network node devices share an uplink frequency;
receiving communication settings of the communication devices that are communicatively connected to the group of network node devices having an active uplink session; 
estimating an average uplink interference into the external system based on a propagation model and an uplink power control value calculated from the communication settings of the communication devices that are communicatively connected to the group of network node devices; and 
in response to determining that the average uplink interference is greater than a defined interference value and in response to determining that the group of network node devices that operate an open loop power control, requesting the group of network 

16. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: 
determining a maximum uplink power control setting to be used by the communication devices operating within a geographical boundary adjacent to the external system.

17. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 16, wherein the determining the maximum uplink power control setting is based on a portion of the communication settings.

18. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: 
determining a maximum uplink power control setting based on a subset of the communication settings, wherein the communication settings comprise at least one of a 

19. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise: 
determining a maximum uplink power control setting based on at least one of a power headroom report, radio information, traffic information, quality of service information or a distance to the external system.

20. 	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the defined interference value is associated with a maximum interference for which the external system is rated, and wherein the uplink frequency, used by the group of network node devices, causes interference with the external system.

Reasons for Allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as the currently allowed claims.
Closest found references include Vekatasubramanian (US 2020/0229107), Srinivasan (US 2010/0087221), Churan (US 2019/0165827) and Gurney (US 2010/0330919).
Vekatasubramanian (US 2020/0229107) discloses an access node that controls the transmission power of another access node and an UE when detecting inter-cell interference from interfering cell using an open loop mechanism.
Srinivasan (US 2010/0087221) discloses a first access point/access point controller that communicates with a second access point that controls the transmission 
Churan (US 2019/0165827) and Gurney (US 2010/0330919) both disclose the feature of using propagation models to estimate the aggregate interference levels based on various information (see Churan paragraph [0035], or Gurney paragraph [0026]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUTAI KAO/Primary Examiner, Art Unit 2473